DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
 Claims 1-10 have been examined in this application. 
Status of Claims
	This action is in reply to the amendments and remarks filed on April 16th 2021.
	Claims 1-10 are currently pending and have been examined.

	Response to Arguments
With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
The Applicant states on Pages 9-10 that, “The applicant disagrees with the notion that the application of the examples are limited to the specific subject matter of the example or the precise limitations of the example”. As well as “the principles embodied by claim 1 of Example 42 is that sufficiently concrete steps recited in a claim that apply the judicial exception in some practical way are subject matter eligible even where such steps are well known, conventional or routine. Example 42 applies to the 
The Applicant states on Pages 11-12 that, “A. A single limitation that imposes a meaningful limit incorporates the judicial exception into a practical application and makes the entire claim subject matter eligible” As well as “In other words, a claim that states any meaningful limit on a judicial exception is eligible, and the eligibility analysis ends here. In practical terms, any reasonable application of the judicial exception to the real world is subject matter eligible.” The Examiner respectfully disagrees that any reasonable application of an exception to the real world is subject matter eligible. The current claim set does not impose a meaningful limit, as the current claim set are understood to be at least similar to the recitation provided in MPEP 2106.05(h),  “Language specifying that the process steps of virus screening were used within a telephone network or the Internet, because limiting the use of the process to these technological environments did not provide meaningful limits on the claim, Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1319-20, 120 USPQ2d 1353, 1361 (2016);” The current claims utilizing the generic computer components to carry out the abstract idea are merely limiting the ordering and delivery of a controlled substance to these technological environments, which are understood to not provide meaningful limits on the current claim set. 
Applicant states on Page 13-14 that, “B. Generic computer components may be relied on in establishing integration into a practical application” , as well as stating, “On including the generic computer components themselves, that incorporates the judicial exception into a practical application.” The Examiner respectfully disagrees that the specific computer components discussed in the previous rejection and as seen below, as the inclusion of the generic computer components themselves does not incorporate the judicial exception into a practical application for this particular claim set, as the set of the computer components alone or in combination do merely apply the abstract idea to the computer environment. 

The Applicant states on Pages 15-16 that,  “C. The examiner is confusing sufficiency of a written description for computer-implemented functional claims under MPEP §2161.01, Section I with subject matter eligibility under MPEP §2105.06(f)” as well as, “As the written description clearly meets the written description requirements of MPEP §2161.01, Section I, and the claims are consistent with that written description, the applicant does not understand how those same requirements can be used to reject the claims under MPEP §2106.05(f) as mere instructions to implement the claims on a computer. The MPEP §2106.05(fj) rejection is not logically consistent with the fact that the applicant has claimed the invention according to the requirements for computer-
Applicant states on Pages 16-21 that, “D. In terms of economic practices and commercial transactions, the courts have only applied the ‘mere instructions to implement on a computer’ rule where the claims essentially represent a restatement or definition of the economic practice or commercial concept itself” as well as, “It is clear from the above examples, the primary examples given in the MPEP on these issues, that claims are ineligible under the "mere instructions to apply it," "mere instructions to implement on a computer," and "mere use of a computer as a tool to implement" rules only where the claims are so broadly drafted as to essentially represent a definition of the judicial exception, itself Those rules certainly do not apply where the claimed invention is a very particular implementation of a process for obtaining a result that only happens to include an economic or commercial concept” The Examiner notes that the Court decisions described in the response were Alice, Bilski, and BuySafe. The Examiner notes that although the claim language provided in the current claim set may be different than the Court decisions mentioned above, the current claim set does carry out an endeavor of purchasing and delivery of goods, where the specific limitations that 
The Applicant also states on Pages 21-22, “Rather, the claims represent a very particular methodology for solving a particular problem within the field of cannabis delivery, which is how to facilitate purchases remotely between buyers, sellers, and delivery persons who do not know one another (and may never have previously met), and how to do so while avoiding the unique interstate legal problems associated with sales and delivery of cannabis (i.e., to avoid violation of the laws of either state by  avoiding sales or deliveries across state lines). That particular solution to a particular problem is subject matter eligible despite the fact that some limitations of the claims include purchase and delivery of goods. The claims simply do not purport to usurp the entire field of purchase and/or delivery of goods, whether or not restricted to the field of cannabis” The Examiner respectfully disagrees that the particular solution to the particular problem is subject matter eligible. The current claim set does set forth an abstract idea, facilitate regulated purchases remotely between buyers, sellers, and delivery persons, the Examiner notes that the particular solution to this problem is a mere commercial or interpersonal solution, rather than an improvement to a technology or technical field.
The Applicant states on Pages 22-23 that,  “E. A rejection under MPEP §2106.05(h) can only be made where the only limiting principle in the claims is a restriction to a particular field of use”, as well as, “The applicant will assume, arguendo, Affinity Labs of Texas v. DirecTV LLC  in MPEP 2106.05(h), where it states, “Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims.” In conclusion the particular solution set forth by the current claims is considered to be the abstract idea, where the technological components confine the use of the abstract idea to a particular technological environment. 
The Applicant states on Pages 24-25 that, “F. The claims, as a whole, substantially exceed the threshold for subject matter eligibility set forth in Alice, Bilski, and buySAFE.” as well as, “Even the portions of the claims that arguably do recite organizing human activity are things that can be relied upon to establish integration into a practical application. The claim limitations regarding use of a networked system comprising customer, retailer, and delivery portals for facilitation of purchases remotely between buyers, sellers, and delivery persons who do not know one another (and may Alice, Bilski, or buySAFE” The Examiner respectfully disagrees that the current claim set is patent eligible due to the alleged presumption that the current claim set do not merely define or restate an economic or commercial concept. The current claim set has been rejected based on the analysis provided in the 2019 PEG. The current claim set recites an abstract idea, as seen in step 2A prong 1. These claim limitations define an abstract idea, which are considered to be a Certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in the claims are a certain method of organizing human activity because managing order fulfilment of a regulated product and following appropriate regulations to do so is a sales activity. In conclusion the current claim set does recite an abstract idea which is identified in prong 1 of the analysis below. The current claim set, also recites additional elements which are analyzed in prong 2 of the rejection below. The claims do not currently integrate the abstract idea 
 
With respect to the rejection made under 35 U.S.C 103, the Applicant’s arguments have been fully considered and in combination with the amendments provided, it has been determined that the 103 rejection is no longer appropriate, see the reasons for allowable subject matter below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim(s) 1-5 are directed to a system, which is a machine; Claims 6-10 are directed to a method, which is a process. Therefore claims 1-10 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-10 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of managing order fulfilment of a regulated product and following appropriate regulations to do so. Regarding bolded limitations:
a retailer portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow a retailer of cannabis to enter retailer  information comprising its address, its products, and its prices;
storing the customer information in a network-accessible database; 	
receive orders for cannabis products from a customer;  
10receive information about a delivery person; 
a customer portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow the customer to enter customer information comprising the customer's identity, age, and address;
store the customer information in the network-accessible database; 
 15automa automatically verify that the customer is of legal age to purchase cannabis products according to the laws of the state in which the customer is located by comparing the customer information to a database of state laws;
 	receive an order from the customer to purchase cannabis products from the retailer, the order comprising an amount of cannabis;

store the order in the network-accessible database;
 automatically verify that the amount of cannabis is within a limit established by the laws of the state in which the customer is located by comparing the retailer’s address to the database of state laws;
automatically verify that the customer and retailer are located in the same state by comparing the customer address and the retailer address;
 	if the order passes both verifications, 20send the order to the cannabis retailer; 
publish the order simultaneously to a plurality of delivery persons;
a delivery portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow the delivery person to enter delivery information comprising the delivery person's identity and location;
store the delivery information in the network-accessible database;
 	21autpoaut automatically verify that the delivery person is of legal age to purchase or deliver cannabis products according to the laws of the state in which the customer is located by comparing the delivery information to the database of state laws;
allow the delivery person to accept the order for delivery; 

When the order is accepted, automatically calculate, using a mapping engine, a route from the retailer address to the customer address that does not cross state lines. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of a system provides retailer information, receiving of orders and delivery arrangements, verification of regulatory and identification information for consumers and deliverers, and receiving and sending orders to the appropriate parties, such as deliverers, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1-2 are a certain method of organizing human activity because managing order fulfilment of a regulated product and following appropriate regulations to do so is a sales activity. Thus, representative claim 1-2 recites an abstract idea. 
Under Step 2A (prong 2), the Examiner acknowledges that claims 1-2 do recite additional elements (as listed in bold below).
a retailer portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow a retailer of cannabis to enter retailer  information comprising its address, its products, and its prices;
storing the customer information in a network-accessible database; 	
receive orders for cannabis products from a customer;  
10receive information about a delivery person; 
a customer portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow the customer to enter customer information comprising the customer's identity, age, and address;
store the customer information in the network-accessible database; 
 15automa automatically verify that the customer is of legal age to purchase cannabis products according to the laws of the state in which the customer is located by comparing the customer information to a database of state laws;
 	receive an order from the customer to purchase cannabis products from the retailer, the order comprising an amount of cannabis;
store the order in the network-accessible database;
 automatically verify that the amount of cannabis is within a limit established by the laws of the state in which the customer is located by comparing the retailer’s address to the database of state laws;
automatically verify that the customer and retailer are located in the same state by comparing the customer address and the retailer address;
 	if the order passes both verifications, 20send the order to the cannabis retailer; 
publish the order simultaneously to a plurality of delivery persons;
a delivery portal comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:
allow the delivery person to enter delivery information comprising the delivery person's identity and location;
store the delivery information in the network-accessible database;
 	21autpoaut automatically verify that the delivery person is of legal age to purchase or deliver cannabis products according to the laws of the state in which the customer is located by comparing the delivery information to the database of state laws;
allow the delivery person to accept the order for delivery; 
When the order is accepted, automatically calculate, using a mapping engine, a route from the retailer address to the customer address that does not cross state lines. 



Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1-2 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that  claims 1-2 amount to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1-2 is ineligible. 
claims 3-5 which are dependent on claim 1, these claims recite an abstract idea (as described in the above analysis of claims 1-2) and fail to integrate the abstract idea into a practical application (Step 2A prong 1)
Regarding claims 3-5, these claims do not further recite the abstract idea, therefore the limitations are not analyzed under prong 1.
Under Step 2A (prong 2), the Examiner acknowledges that claims 3-5 do recite additional elements (as listed in bold below).
Claim 3 recites the following additional elements: further comprising a driver assistance system comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to:  15track the driver's location via a global positioning system device;
 and route the driver between the retailer and the customer without crossing state lines.
Claim 4 recites the following additional limitations: further comprising an identification scanner configured to: scan identification presented by the customer; and  20confirm the identity of the customer by comparing the image of the identification or its text with an appropriate database.
Claim 5 recites the following additional limitations: further comprising a biometric scanner configured to: scan the face, iris, or fingerprint of the customer; and  25confirm the identity of the customer by comparing the image of the face, iris, or fingerprint with an appropriate database.

In view of the above, under Step 2A (prong 2), claims 3-5 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
The dependent claims do further recite additional limitations that are considered. Specifically, claims 3,4 and 5 recite additional limitations, however at this time, the functionality of the claimed features are considered to be routine and conventional, as seen with the evidence provided below.  
For claim 3, the claim states, “a driver assistance system comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computer system, wherein the plurality of programming instructions, when operating on the processor, cause the computer system to: track the drivers location via a global positioning device; and route the driver between the retailer and the customer without crossing state line”. However, as seen in the prior art provided, a driver assistance system utilized to track the drivers location, and route a driver is considered widely known in the prior art, referencing multiple examples of such a driving system, Patrick Bertagna  (referred to as Bertagna from now) describes the commonplace nature of utilizing GPS tracking systems, in Bertagna’s article, “How does a GPS tracking system work”, it 
Furthermore, for claim 4, the claim states “further comprising an identification scanner configured to: scan identification presented by the customer; and confirm the identity of the customer by comparing the image of the identification or its text with an appropriate database.” However, as seen in the prior art provided, an identification scanner utilized to scan identification, and confirm identity of a customer by comparing it to an appropriate database is considered to be widely known in the prior art. Robert O’harrow Jr describes in an article written in December 2001, titled “national Id card gaining support” Wherein within the article, the author provides a discussion on the utilization of ID cards that are utilized to store user information, and be referenced to appropriate databases, in order to verify information about the user. A discussion is had about after the recent 9/11 attacks, that airports and other areas are looking to utilize 
Claim 5, additionally states, “further comprising a biometric scanner configured to: scan the face, iris, or fingerprint of the customer; and confirm the identity of the customer by comparing the image of the identification or its text with an appropriate database” However, as seen in the prior art provided, utilizing a biometric scanner that is configured to scan the face, iris, or fingerprint of a customer, and confirm the identity of the customer by comparing the information to an appropriate database is considered to be widely known in the prior art. Ann Davis describes in an article written in 1997, “The Body as a Password”, wherein Davis describes the utilization of biometric technology, as of 1997, where body parts are already used as passwords in various systems where inmates must submit retinal scanning in Illinois, when they come and go from court appearances. States like Connecticut and Pennsylvania are using digitized finger print imaging to match welfare records with recipients, and travelers crossing into Canada from Montana are utilizing voice verification systems. Additionally hand geometry is utilized to pick up children from daycare, and Coca Cola is using hand geometry to prevent workers from buddy punching a late colleague’s time card. Davis additionally states there are now more than 10,000 locations from bank vaults to blood banks where you have to present a body 
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 6- 10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Allowable Subject Matter
Claims 1-10 are rejected under 35 U.S.C. 101, but would be allowable if this rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:
The claims, as provided in the amendments and discussed in the remarks filed on April 16th 2021 are allowable over the prior art. The current claim set is still rejected under 35 U.S.C. 101.  The most pertinent prior art of record includes Rosenfield et al. Rosenfeld generally discloses a system which allows users to shop, purchase, and receive delivery of cannabis products. The system allows for a retailer to search for a specific store specify products available along with quantities for specific items. The retailer is also able to receive order for cannabis items from customers, and receive delivery member information, such as status updates, and availability of staff members. Rosenfeld also sets forth a customer application, which allows customers to input information such as their identity and location via geolocation services. The customer may provide medical documentation or a photo ID before being able to purchase products. The system also allows the user verify that age requirements are met, and a notice may be provided to a user based on their geolocation, in order to confirm user information before entry into the platform. The customer may reserve a product for delivery, where the order may be published to a staff member, or be reassigned to a staff member. Rosenfeld also discloses the ability to transfer funds from the customer to a delivery person. Also Rosenfeld discloses a delivery portal which allows for the driver 
Furthermore, Dromerhauser et al generally discloses a system receiving orders for medication, following procedures for the delivery of regulated goods, and conducting the delivery of the ordered medications. The system may receive an order for medication including a location of the user, where the location may be an address of the user or other locators. The system may provide confirmation that the user is authorized to receive the medication, such as a proper amount, and verify the legal age and legal status of the user. The users age may be verified using a federal driver’s license database, and when order conditions are met,  the system will put forth the order for delivery
Gittings et al generally discloses a system for providing regulatory compliance of regulated goods being transported in a package delivery network. The system may monitor transport of a plurality of packages containing regulated goods so as to ensure compliance with one or more regulations within a plurality of jurisdictions. The system may use various mitigation techniques, where an action may be taken to rectify an unsuccessful validation, such as a shipper may not be authorized to ship wine into the jurisdiction of North Dakota, the mitigation action may be to intercept and reroute the package to avoid shipment into that jurisdiction.  
However, Rosenfeld, Dromhauser, Gittings, nor any of the cited references teach, suggest, or otherwise render obvious the amended claim set, specifically the automatically verifying that the customer and retailer are located in the same state by comparing the customer address and the retailer address, as well publishing the order 
Accordingly, claims 1-5 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claim 6 recites similar subject matter to claim 1, and are also deemed to be allowable over the cited prior art. Claims 2-5, and 7-10 depend from claims 1 and 5 respectively. Therefore, the dependent claims are also indicated as containing allowable subject matter. 
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
Risk Minimizer, “Risky business: 3 Things to Know before getting into Cannabis Transportation”. Risk et al, generally discloses a discussion of utilizing technology to 
Patrick Bertagna  (referred to as Bertagna from now) describes the commonplace nature of utilizing GPS tracking systems, in Bertagna’s article, “How does a GPS tracking system work”, it discloses the utilization of having a GPS tracking system placed in a vehicle or on a cell phone, by providing information on exact location, wherein the system also tracks the movement of the vehicle or person, wherein the typical GPS tracking system, can be used by a company to monitor the route and progress of a delivery truck, allow parents to check on the location of their child, or monitor high valued assets in transit. Wherein the article further describes how the GPS tracking system works with satellite systems, the system’s ability to compute velocity and time, additionally the article describes the utilization of active tracking GPS, where in real time the system sends information on the GPS system to a central 
Robert O’harrow Jr describes in an article written in December 2001, titled “national Id card gaining support” Wherein within the article, the author provides a discussion on the utilization of ID cards that are utilized to store user information, and be referenced to appropriate databases, in order to verify information about the user. A discussion is had about after the recent 9/11 attacks, that airports and other areas are looking to utilize these identification cards, and the databases utilized to verify the users. The national ID is also discussed as a way to prevent and reduce fraud, and increase safety. Additionally the author provides that military personnel already widely utilize these cards to verify they are who they say they are, cross reference databases that hold information private and specific to the user.
Ann Davis describes in an article written in 1997, “The Body as a Password”, wherein Davis describes the utilization of biometric technology, as of 1997, where body parts are already used as passwords in various systems where inmates must submit retinal scanning in Illinois, when they come and go from court appearances. States like Connecticut and Pennsylvania are using digitized finger print imaging to match welfare records with recipients, and travelers crossing into Canada from Montana are utilizing voice verification systems. Additionally hand geometry is utilized to pick up children from daycare, and Coca Cola is using hand geometry to prevent workers from buddy punching a late colleague’s time card. Davis additionally states there are now more than 10,000 locations from bank vaults to blood banks where you have to present a body part to walk in the door or access a file. Davis additionally states that an Iriscan computer, allows for 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625